DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received on 10/13/2022 for application number 15/929,300. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-3 and 5-22 are presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Arguments
Argument 1, Applicant argues that the combination of Berkowitz and Tanaka do not teach all of the limitations as set forth in the independent claims.  
Responding to Argument 1, Applicant’s argument has been fully considered but is not persuasive. The combination of Berkowitz and Tanaka teach all of the limitations of the independent claims as previously and currently recited. Berkowitz teaches a system that displays primary content within a timeline and further displays supplemental interactive content within the same timeline. The user can interact with the supplemental content to update the timeline. Tanaka teaches a system to display content items within a timeline and a user can interact with the timeline to present additional/supplemental information which modifies the content displayed on the timeline. For example, a user can select one or more images within area 52 to be displayed within area 54 [Fig. 6, Para. 94-110]. When the image are selected and displayed in the respective area (i.e. 54) the timeline (i.e. 53/71) will update with displaying additional information for the selected supplement content [Fig. 7, (111-113), Paras. 94-110]. Therefore, the combination of Berkowitz and Tanaka teach all of the limitations of the independent claims as currently recited.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berkowitz et al. (US 2013/0070152 A1) in view of Tanaka et al. (US 2013/0170753 A1).

Regarding claim 1, Berkowitz teaches a method comprising: 
causing, by a computing device [Fig. 1, Paras. 19-22, computing system], output of a supplemental content timeline, synchronized with a primary content timeline [Fig. 5, Paras. 29-36, presenting a timeline with interactive content], that comprises one or more selectable elements that are associated with one or more supplemental content items and that indicate information associated with one or more events in primary content [Figs. 6-7, Paras. 42-43, 48-50, interactive supplemental content is displayed, the supplemental content is related to the primary content being displayed]; 
receiving a selection of a selectable element of the one or more selectable elements [Fig. 7, (100), Paras. 49-50, user responds to poll of interactive content]; and 
based on the selection, causing output of an updated supplemental content timeline [Fig. 7, (106), Para. 50, after responses by the user, the system updates and displays a modified timeline and content].

But, Berkowitz does not explicitly teach based on the selection, causing output of an updated supplemental content timeline indicating one or more time periods during which the supplemental content item is to be output during output of the primary content.
However, Tanaka teaches based on the selection, causing output of an updated supplemental content timeline indicating one or more time periods during which the supplemental content item is to be output during output of the primary content [Figs. 6-7, Paras. 94-110, displaying a set of content (i.e. thumbnails) for selection by the user. Upon selection, the system updates the timeline to include additional time periods where the same content is displayed throughout the series (i.e. updating, based on the selection, a timeline indicating one or more time periods displaying the supplemental content with the original content)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the synchronization of timelines of Berkowitz and incorporate the updating of supplemental content within a timeline during different time periods of Tanaka to allow the system to display additional and associated content to a user in a simple display.
A person having ordinary skill in the art would have been motivated to modify and include the updating of supplemental content within a timeline during different time periods to allow the user to view additional and associated content within a single display space, creating an efficient and user friendly interface.

Regarding claims 2, 11, and 17, The combination of Berkowitz and Tanaka teach all of the limitations of claim 1 as described above. Berkowitz further teaches wherein the one or more supplemental content items are associated with metadata associated with the primary content [Paras. 22, 30, the primary and supplement content are related using metadata associated with each content item].
Tanaka further teaches wherein the one or more supplemental content items are associated with metadata associated with the primary content [Paras. 40-52, using metadata to match each of the primary and supplemental content items within the timeline].

Regarding claims 3, 12, and 18, The combination of Berkowitz and Tanaka teach all of the limitations of claim 1 as described above. Berkowitz further teaches wherein the selectable element comprises at least one of a graphical representation of the supplemental content item or a description of the supplemental content item [Para. 39, the supplemental content can be displayed in the forms of polls, transaction, advertisement, trivia questions, etc., using a combination of images and text].
Tanaka further teaches wherein the selectable element comprises at least one of a graphical representation of the supplemental content item or a description of the supplemental content item [Fig. 2, Paras. 57-63, each interactive item is displayed as a thumbnail of the content].

Regarding claim 4, CANCELED

Regarding claims 5, 13, and 19, The combination of Berkowitz and Tanaka teach all of the limitations of claim 1 as described above. Tanaka further teaches causing output of the primary content timeline associated with the output of the primary content, wherein the primary content timeline comprises one or more markers associated with a scene or a frame of the primary content [Fig. 2, (72), Paras. 63-71, each piece of content is displayed on the timeline as a thumbnail (i.e. marker)].

Regarding claims 6 and 14, The combination of Berkowitz and Tanaka teach all of the limitations of claim 5 as described above. Berkowitz further teaches causing output of the primary content timeline comprises causing output of the primary timeline to a first output device [Fig. 5, (62), Par. 29, displaying the primary content on a first device]; and causing output of the supplemental content timeline comprises causing output of the supplemental timeline to a second output device [Fig. 5, (64), Par. 29, displaying the supplemental content on a second device].

Regarding claims 7, 15, and 20, The combination of Berkowitz and Tanaka teach all of the limitations of claim 1 as described above. Berkowitz further teaches causing output of one or more timeline elements [Fig. 5, Paras. 29-36, presenting a timeline with interactive content]; and causing output, based on the selection, of a timeline element, of one or more timeline elements, associated with the supplemental content item [Fig. 7, (106), Para. 50, after responses by the user, the system updates and displays a modified timeline and content].

Regarding claim 8, The combination of Berkowitz and Tanaka teach all of the limitations of claim 7 as described above. Berkowitz further teaches wherein the timeline element comprises a graphical representation of the supplemental content item [Para. 39, the supplemental content can be displayed in the forms of polls, transaction, advertisement, trivia questions, etc., using a combination of images and text].
Tanaka further teaches wherein the timeline element comprises a graphical representation of the supplemental content item [Fig. 2, Paras. 57-63, each interactive item is displayed as a thumbnail of the content].

Regarding claim 9,  The combination of Berkowitz and Tanaka teach all of the limitations of claim 7 as described above. Tanaka further teaches replacing a prior timeline element with the timeline element to generate the updated one or more timeline elements [Fig. 7, Paras. 99-101, the timeline displays color bars to represent times where a scene image has been presented (i.e. replacing prior timeline elements with the new color bar timeline elements)].

Regarding claim 10,   Berkowitz teaches a computing device [Fig. 1, Paras. 19-22, computing system], comprising: 
one or more processors [Fig. 1, (38), Para. 23, processing circuit]; and 
memory storing instructions that, when executed by the one or more processors [Fig. 1, Para. 23, memory with instructions to be executed by the processor], cause the computing device to: 
cause output of a supplemental content timeline, synchronized with a primary content timeline [Fig. 5, Paras. 29-36, presenting a timeline with interactive content], that comprises one or more selectable elements that are associated with one or more supplemental content items and that indicate information associated with one or more events in primary content [Figs. 6-7, Paras. 42-43, 48-50, interactive supplemental content is displayed, the supplemental content is related to the primary content being displayed]; 
receive a selection of a selectable element of the one or more selectable elements [Fig. 7, (100), Paras. 49-50, user responds to poll of interactive content]; and 
based on the selection, cause output of an updated supplemental content timeline [Fig. 7, (106), Para. 50, after responses by the user, the system updates and displays a modified timeline and content].

But, Berkowitz does not explicitly teach based on the selection, cause output of an updated supplemental content timeline indicating one or more time periods during which the supplemental content item is to be output during output of the primary content.
However, Tanaka teaches based on the selection, cause output of an updated supplemental content timeline indicating one or more time periods during which the supplemental content item is to be output during output of the primary content [Figs. 6-7, Paras. 94-110, displaying a set of content (i.e. thumbnails) for selection by the user. Upon selection, the system updates the timeline to include additional time periods where the same content is displayed throughout the series (i.e. updating, based on the selection, a timeline indicating one or more time periods displaying the supplemental content with the original content)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the synchronization of timelines of Berkowitz and incorporate the updating of supplemental content within a timeline during different time periods of Tanaka to allow the system to display additional and associated content to a user in a simple display.
A person having ordinary skill in the art would have been motivated to modify and include the updating of supplemental content within a timeline during different time periods to allow the user to view additional and associated content within a single display space, creating an efficient and user friendly interface.

Regarding claim 16, Berkowitz teaches a non-transitory computer readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to: 
causing output of a supplemental content timeline, synchronized with a primary content timeline [Fig. 5, Paras. 29-36, presenting a timeline with interactive content], that comprises one or more selectable elements that are associated with one or more supplemental content items and that indicate information associated with one or more events in primary content [Figs. 6-7, Paras. 42-43, 48-50, interactive supplemental content is displayed, the supplemental content is related to the primary content being displayed]; 
receiving a selection of a selectable element of the one or more selectable elements [Fig. 7, (100), Paras. 49-50, user responds to poll of interactive content]; and 
based on the selection, causing output of an updated supplemental content timeline [Fig. 7, (106), Para. 50, after responses by the user, the system updates and displays a modified timeline and content].

But, Berkowitz does not explicitly teach based on the selection, causing output of an updated supplemental content timeline indicating one or more time periods during which the supplemental content item is to be output during output of the primary content.
However, Tanaka teaches based on the selection, causing output of an updated supplemental content timeline indicating one or more time periods during which the supplemental content item is to be output during output of the primary content [Figs. 6-7, Paras. 94-110, displaying a set of content (i.e. thumbnails) for selection by the user. Upon selection, the system updates the timeline to include additional time periods where the same content is displayed throughout the series (i.e. updating, based on the selection, a timeline indicating one or more time periods displaying the supplemental content with the original content)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the synchronization of timelines of Berkowitz and incorporate the updating of supplemental content within a timeline during different time periods of Tanaka to allow the system to display additional and associated content to a user in a simple display.
A person having ordinary skill in the art would have been motivated to modify and include the updating of supplemental content within a timeline during different time periods to allow the user to view additional and associated content within a single display space, creating an efficient and user friendly interface.

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berkowitz et al. (US 2013/0070152 A1) in view of Tanaka et al. (US 2013/0170753 A1) and further in view of Peterson et al. (US 2010/0241962 A1).

Regarding claim 21, Berkowitz as modified by Tanaka teaches all of the limitations of claim 1 as described above. But, neither Berkowitz nor Tanaka explicitly teach wherein a time point associated with the selectable element is configured to be changed by a user independent of output of the primary content.
However, Peterson teaches wherein a time point associated with the selectable element is configured to be changed by a user independent of output of the primary content [Figs. 1-3, Paras. 25-42, the user can add associations within the timeline at specific time points without making associations for the entire timeline].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the synchronization of timelines of Berkowitz and incorporate the user added associations of content of Peterson to allow the system to make new associations based on user inputs.
A person having ordinary skill in the art would have been motivated to modify and include the user added associations of content to allow the user to generate new associations to content in an efficient and user friendly manner.

Regarding claim 22, Berkowitz as modified by Tanaka teaches all of the limitations of claim 1 as described above. But, neither Berkowitz nor Tanaka explicitly teach wherein a change in a time point of the supplemental content timeline causes a change to at least one of the one or more selectable elements [Figs. 1-3, Paras. 25-42, the user can add associations within the timeline at specific time points without making associations for the entire timeline (i.e. adding or removing associations to specific selectable content/supplemental content].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the synchronization of timelines of Berkowitz and incorporate the user added associations of content of Peterson to allow the system to make new associations based on user inputs.
A person having ordinary skill in the art would have been motivated to modify and include the user added associations of content to allow the user to generate new associations to content in an efficient and user friendly manner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179